Citation Nr: 0813717	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-32 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected migraines.

2.  Entitlement to an increased disability rating in excess 
of 50 percent for service-connected migraines.

3.  Entitlement to an increased (compensable) disability 
rating for chronic foot pain.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In July 2007, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.   

It appears that the veteran has raised claims for service 
connection for a knee disorder secondary to his service-
connected foot disability, and for an increased rating for 
service-connected hypertension.  These issues are referred to 
the RO for appropriate action.

The issues of entitlement to service connection for 
depression, to include as secondary to service-connected 
migraines, and entitlement to a TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The veteran's service-connected migraines are assigned a 
50 percent rating, the maximum rating authorized under 
Diagnostic Code 8100, and the competent evidence of record 
does not establish that referral for extraschedular 
evaluation of this disability is warranted.

2.  The veteran's chronic foot pain has for the entire period 
of claim manifested bilateral pain on manipulation of the 
feet and swelling, but no characteristic callosities, 
deformities, or breakdown due to abnormal weight-bearing. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for service-connected migraines have not been met for 
any period of increased rating claim.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.20, 4.124a, Diagnostic Code 8100 
(2007). 

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 10 percent, but no 
higher, for service-connected chronic foot pain have been met 
for the entire period of increased rating claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.102, 3.159, 4.1-14, 4.71a, Diagnostic Codes 
5299-5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The U.S. Court of Appeals for Veterans Claims recently issued 
a decision in the case of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), which is relevant to this case.  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Id.  Further, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

VA notice and duty to assist letters in June 2004, April 
2005, August 2005, and February 2006 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as these letters informed the appellant of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and what evidence the appellant 
should provide, and asked the appellant to send to VA all 
evidence in his possession that pertains to the claims.  The 
veteran's service-connected disabilities for which increased 
ratings are sought (migraines and foot pain) are the types of 
disabilities that Diagnostic Code under which the claimant is 
rated contains criteria necessary for a general demonstration 
of worsening or increase in severity of the disability and 
the effect that worsening has on the claimant's employment 
and daily life would satisfy the rating criteria.  The Board 
notes that the veteran is in receipt of the maximum schedular 
rating of 50 percent for service-connected migraines, so 
there is no specific schedular rating criteria about which to 
inform the veteran.  The notice letters to the veteran also 
told him to submit employment records, how his service-
connected disabilities prevented him from performing tasks 
required to work, and of the requirements for extraschedular 
rating.  

In addition, based on the notice letters and various 
documents informing the veteran of the schedular and 
extraschedular rating criteria, the veteran can be expected 
to understand from the correspondence from the RO what was 
needed to support his claims for increased rating.  Moreover, 
the veteran demonstrated actual knowledge of what was needed 
to support his claim as reflected in his statements and 
personal hearing testimony.  Specifically, the veteran has 
written or testified regarding the impact of migraines on the 
ability to maintain employment, the frequency and severity of 
migraine symptoms, including rest in bed, and a specific 
request for extraschedular rating for migraines.  Regarding 
the feet, he has written or testified about constant foot 
pain and other symptoms such as swelling, how this impairs 
his ability to function daily in things such as walking or 
standing, of the use of shoe inserts.   For these reasons, 
the Board finds that any notice deficiencies do not affect 
the essential fairness of the adjudication; the presumption 
of prejudice is rebutted; and no further development is 
required regarding the duty to notify. 

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the file.  The veteran was also 
accorded a C&P examination; the report of which is of 
record.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  The Board is satisfied that 
VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by personal hearing testimony, and submission of 
statements and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Increased Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Increased Disability Rating for Migraines

The veteran is service connected for migraines at a 50 
percent disability rating under Diagnostic Code 8100.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Diagnostic Code 
8100 provides ratings for migraine headaches.  In a January 
2005 rating decision on appeal, the RO increased the 
veteran's disability rating for migraines from 30 percent to 
50 percent, which is the maximum rating available under 
Diagnostic Code 8100.  Migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are rated 50 percent 
disabling.  38 C.F.R. § 4.124a.  

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate; however, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

There is no evidence of record that the veteran's service-
connected migraines cause marked interference with 
employment, or necessitates frequent periods of 
hospitalization at any time during the appeals period, as to 
render impractical the application of the regular schedular 
standards.  The January 2006 VA examination report reflects 
that examiner's opinion that the veteran's migraine headaches 
were mild-to-moderate, and appeared somewhat controlled with 
medication, noted that the veteran's migraines had decreased 
in severity, and indicated that the veteran appeared totally 
debilitated during specific times of migraine headaches.  The 
schedular rating criteria specifically contemplate such very 
frequent, completely prostrating, and prolonged attacks 
productive, and contemplates severe economic inadaptability 
due to migraines.  Such symptoms are encompassed by a 
schedular 50 percent disability rating.  The evidence does 
not show hospitalization for migraines.  The evidence also 
shows that the veteran has significant impairment from 
psychiatric disability for which service connection has not 
yet been established.  The appealed issues of service 
connection for depression, and TDIU, which have been 
remanded, will further address the veteran's assertions of 
unemployability and request for extraschedular rating.  At 
this point, the evidence does not show that the veteran's 
migraines meet the criteria for extraschedular rating.  For 
these reasons, the Board is not required to remand this 
matter for referral for extraschedular rating outlined in 
38 C.F.R. § 3.321(b)(1) (2007). 

Increased Disability Rating for Chronic Foot Pain 

The veteran's chronic foot pain is rated under Diagnostic 
Codes 5299-5276.  Diagnostic Code 5276 pertains to acquired 
flat foot.  Under Diagnostic Code 5276, mild acquired 
flatfoot with symptoms relieved by built-up shoe or arch 
support will result in a noncompensable (0 percent) rating.  
A compensable evaluation of 10 percent requires evidence of 
bilateral or unilateral moderate acquired flatfoot with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis or pain on manipulation and use 
of feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A January 2006 VA examination report shows that the veteran 
reported aching pain in both feet that was associated with 
some swelling, fatigability, and lack of endurance.  He had 
pain at rest, standing, and walking, and the pain was 
alleviated by soaking it, elevating it, or by taking pain 
medications.  He had no history of surgery or injury.  He 
wore shoe inserts that helped about 15 percent of the time 
and he used a cane to ambulate.  Upon examination of both 
feet, the veteran was able to do active and passive 
repetitive movement at least one time and could exceed three 
times against resistance and against gravity.  Repetitive 
movement was not hindered by pain, fatigue, weakness, lack of 
endurance or incoordination.  On the right, the veteran was 
able to dorsiflex to 5 degrees and ankle plantar flex to 15 
degrees.  The veteran had pain that was constantly present on 
the plantar aspect of the foot, but there was no change of 
pain with movement.  The veteran was also noted to have 
swelling on the medial aspect of the arch which was slightly 
tender on palpation.  There was no edema, instability or 
weakness, no limitation on standing or walking and no 
callosities or breakdown due to abnormal weight bearing.  The 
skin appeared to be normal and the veteran's posture was 
normal on standing, squatting, supination, pronation and 
rising on toes and heels.  The veteran did have flat feet, 
but there was normal alignment of the Achilles tendon on 
weight bearing and non weight bearing.  An x-ray of the left 
foot showed that the veteran had interphalangeal joint space 
narrowing present and osteophyte at the Achilles tendon 
insertion was present.  The plantar arch is flat and mild 
hallux valgus deformity was present.  On the right, the 
interphalangeal joint spaces were narrowing and the plantar 
arch was flat and mild hallux valgus was present.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The veteran's symptoms of his chronic foot pain and pes 
planus are most consistent with a 10 percent disability 
rating.  The veteran is currently rated at a noncompensable 
(0 percent) disability rating, which is warranted when 
symptoms are relieved by built-up shoe or arch support; 
however, the veteran has been provided with insoles which 
help only about 15 percent of the time, and has reported that 
she had recurrent pain upon manipulation.  As noted above, a 
10 percent disability rating is warranted under Diagnostic 
Code 5276 when the weight-bearing line is over or medial to 
great toe, there is inward bowing of the tendo achillis or 
pain on manipulation and use of feet.  In this case, the 
veteran consistently reported pain on manipulation of his 
feet.  Therefore, the Board finds that the overall picture of 
the veteran's current symptoms of chronic foot pain and pes 
planus indicate that the veteran's current condition most 
nearly approximates the criteria for a 10 percent rating for 
the entire period of increased rating claim.  

The Board finds that a preponderance of the evidence is 
against a finding that the criteria for the next higher 
rating of 20 percent have been met for any period of the 
claim.  The veteran's chronic foot pain has for the entire 
period of claim manifested bilateral pain on manipulation of 
the feet and swelling, but no characteristic callosities, 
deformities, or breakdown due to abnormal weight-bearing, as 
required for a higher rating.    

An increased rating under another diagnostic code is not 
warranted as there is no indication that the veteran's 
chronic foot pain is due to, or more analogous to, weak foot, 
claw foot, Morton's disease, hallux valgus, hallux rigidis, 
hammer toe, malunion of or nonunion of tarsal or metatarsal 
bone or a foot injury, or more nearly approximated the 
schedular criteria for a rating in excess of 10 percent under 
any of other diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 (2007).  
Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout the claim period 
that, during this period, the veteran meets the criteria for 
a 10 percent disability rating for service-connected chronic 
foot pain and pes planus.  Hart, supra.  

In reaching this decision the Board considered whether the 
veteran's service-connected bilateral foot disability 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization, due to the veteran's chronic foot pain 
and pes planus, as to render impractical the application of 
the regular schedular standards.  In light of the foregoing, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.  The Board is therefore not required 
to remand this matter for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007).  


ORDER

A disability rating in excess of 50 percent for migraines for 
any period of increased rating claim is denied.

A disability rating of 10 percent for chronic foot pain for 
the entire period of increased rating claim is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.

REMAND

The veteran contends he has depression that began during 
service and, therefore, should be service connected.  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  It appears that the veteran has 
been receiving ongoing treatment for his psychological 
disorder.  On remand, VA should obtain records of this 
treatment.  

VA medical records reflect that the veteran has been 
diagnosed with depression, schizophrenia and post traumatic 
stress disorder (PTSD).  In addition, the veteran has 
submitted service medical records reflecting psychological 
treatment during service.  The veteran is also in receipt of 
benefits from the U.S. Social Security Administration based, 
in part, on his depression.  However, it appears that the 
veteran reported his psychological disorder was PTSD.  The 
veteran should be afforded a VA mental disorders examination 
in order to determine the correct diagnoses for the 
psychological disorder, and the etiology of each disorder, 
taking into consideration any new evidence, including service 
medical records and treatment records.  In addition, the 
examiner should offer an opinion as to whether the veteran's 
psychological disorders are such severity as to preclude 
substantially gainful employment

With respect to the veteran's TDIU claim, the Court held in 
Holland v. Brown, 
6 Vet. App. 443 (1994), that a claim for a TDIU is 
"inextricably intertwined" with a rating increase claim on 
the same disability.  Thus, the veteran's TDIU claim must be 
deferred pending the outcome of his other claims seeking 
entitlement to service connection and increased evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his psychological 
disorders.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

2.  After completion of 1 above, the AOJ 
should make arrangements for the veteran 
to be afforded a VA psychiatric 
examination, by an appropriate 
specialist, to ascertain the correct 
diagnosis of the veteran's psychological 
disorders and the etiology of these 
disorders.  All indicated tests or 
studies deemed necessary for accurate 
assessments should be done.  The claims 
file, this remand and treatment records 
should be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The psychological examiner should offer 
an opinion as to the diagnoses of the 
veteran's current psychological disorders 
and whether it is at least as likely as 
not (50 percent or more probability) that 
his psychological disorders are 
etiologically related to his time in 
service.   In addition, the examiner 
should offer an opinion as to whether the 
veteran's psychological disorders are 
such severity as to preclude 
substantially gainful employment

The examiner must reconcile any 
contradictory evidence regarding the 
etiology of the veteran's disorders.  If 
the etiology of the diagnosed disorders 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for major 
depressive disorder (including secondary 
to service-connected migraine headaches) 
and his TDIU claim.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case.  The veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


